Case 4:20-cv-01525-YGR
Case 5:20-cv-01523-BLF Document
                       Document 22-2
                                34-9 Filed
                                     Filed 04/07/20
                                           04/29/20 Page
                                                    Page 11 of
                                                            of 22




                                                                &YIJCJU# EXHIBIT 8
         OPPOSITION TO DEFENDANTS' MOTION TO DISMISS PURSUANT TO FED.R.CIV.P.12(b)(6)
                                                         CASE NO. 4:20-CV-01525-YGR
Case 4:20-cv-01525-YGR
Case 5:20-cv-01523-BLF Document
                       Document 22-2
                                34-9 Filed
                                     Filed 04/07/20
                                           04/29/20 Page
                                                    Page 22 of
                                                            of 22




                                                                          EXHIBIT 8
         OPPOSITION TO DEFENDANTS' MOTION TO DISMISS PURSUANT TO FED.R.CIV.P.12(b)(6)
                                                         CASE NO. 4:20-CV-01525-YGR
